231 Md. 387 (1963)
190 A.2d 627
GILES ET AL.
v.
STATE
[No. 315, September Term, 1962.]
Court of Appeals of Maryland.
Decided May 6, 1963.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, HORNEY and SYBERT, JJ.
Hal Witt, with whom was Stedman Prescott, Jr., on the brief, for the appellants.
Robert C. Murphy, Deputy Attorney General, with whom was Thomas B. Finan, Attorney General, on the brief, for the appellee.
PER CURIAM:
Appellants, James V. Giles and John G. Giles, were convicted of rape by a jury in the Circuit Court for Montgomery *388 County on December 11, 1961. On appeal to this Court the judgment was affirmed on July 18, 1962 (Giles v. State, 229 Md. 370) and a motion for reargument was denied on September 19, 1962. On appeal to the Supreme Court of the United States review was denied. On November 15, 1962 appellants filed a motion for a new trial in the Circuit Court for Montgomery County on the ground of newly discovered evidence, which motion was denied on November 21, 1962 as not being timely filed. This appeal ensued.
Maryland Rule 567 a provides that a motion for a new trial "shall be filed within three days after the reception of a verdict" and subsection e of that Rule provides that "[i]f a motion for a new trial be not made, within the time prescribed by section a * * * the Clerk shall enter a final judgment as of course." Since appellants' motion was not filed within three days after reception of the verdict, it was properly denied. Cook v. State, 225 Md. 603; Carr v. State, 218 Md. 318; Johnson v. State, 215 Md. 333.
Order affirmed.